Kellogg, J.
This case presents three questions, upon the decision of which the judgment depends.
I. It does not appear that the defendant was privy to the purpose of Dr. W oodward in commencing the suit against the plaintiff merely *496to get possession of the property in controversy. We are to assume, therefore, that the defendant acted in good faith in making the attachment on that writ; and he is not to be affected or prejudiced by the fact that Doctor Woodward adopted means to obtain possession of the property which, under ordinary circumstances could not be looked upon with any degree of favor. The defendant is consequently entitled to the presumption that he acted in good faith, and strictly within the line of his official duty, in making service of the writ in favor of Doctor Woodward against the plaintiff.
II. When that suit was discontinued, it was the duty of the sheriff to deliver the property to the person who was legally entitled to it. If the property was then in the possession of the party to whom it rightfully belonged, and the plaintiff had no legal title or right to it, there was no conversion of it by the defendant in refusing to deliver it back to the plaintiff on his demand.
III. On the facts found by the county court, the property clearly belonged to Doctor Woodward’s son, and the plaintiff stood as a self-constituted agent of the son in receiving the property on the ticket. - In law, his possession of the property should be regarded as a possession in the right and for the use of the son. The plaintiff obtained the possession of the ticket by a false pretence, and kept that possession against the will of the person who was legally entitled to it. If the gift distribution was illegal, it was no concern of his except in respect to his own ticket. He was not only a particeps in the guilt of the enterprise, but he also undertook to acquire by deception and falsehood a right which belonged to the boy alone. He has no right to appeal to a court of justice to aid him in his attempt to take advantage of his own wrong.
Judgment of the county court for the defendant affirmed.